UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK ote.
lalla aiat tatiana Weigs

  

TRUSTEES OF THE DRYWALL TAPERS AND \ DA a ens
POINTERS LOCAL UNION NO. 1974 BENEFIT FUNDS ="
and THE DISTRICT COUNCIL NO. 9, DRYWALL
TAPERS AND POINTERS OF GREATER NEW YORK
LOCAL UNION 1974, AFFILIATED WITH
INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES, AFL-CIO,

DEFAULT JUDGMENT

 

20 Civ. 5842 (GBD)

Plaintiffs,
-against-

MATA MP CONSTRUCTION, INC. a/k’a MAIA MP
Construction, Inc.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This action having been commenced on July 28, 2020, by the filing of a Summons and
Complaint, and a copy of the Summons and Complaint having been served on Defendant Maia MP
Construction, Inc. on July 30, 2020, by personally serving Sue Zouky, an authorized agent of
Defendant, and proof of service having been filed on August 11, 2020, and Defendant having failed
to answer, appear, or otherwise move with respect to the Complaint, and the time for appearing,
answering or moving having expired, it is hereby:

ORDERED, ADJUDGED, AND DECREED that a judgment is entered in favor of Plaintiffs
Trustees of the Drywall Tapers and Pointers Local Union No. 1974 Benefit Funds and the District
Council No. 9, Drywall Tapers and Pointers of Greater New York Local Union 1974, affiliated with
International Union of Painters and Allied Trades, AFL-CIO against Defendant as follows:

1. Plaintiffs are awarded unpaid fringe benefit contributions in the principal amount

 
of $45,252.30 for the period of February 5, 2019 through May 28, 2019;

2. Plaintiffs are awarded liquidated damages at a rate of ten percent (10%) on the
principal amount of unpaid fringe benefit contributions in the amount of
$4,525.23;

3. Plaintiffs are awarded interest at a rate of five and one quarter percent (5.25%)
per annum on the principal amount of unpaid fringe benefit contributions in the
amount of $3,351.66; and

4. Plaintiffs are awarded reasonable attorneys’ fees and costs in the amount of
$3,170.

The Clerk of Court is hereby ORDERED to enter final judgment in favor of Plaintiffs against

Defendant.

Dated: New York, New York SO ORDERED:

June 2, 2021 Qnerag, B Damas

GKORGE#. DANIELS
Uhrted States District Judge

 
